United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-3348
                    ___________________________

                        United States of America

                         lllllllllllllllllllll Appellee

                                      v.

                Francisco Velasquez, also known as Cisco,
                    also known as Angel Paez-Alvaro

                        lllllllllllllllllllll Appellant
                               ____________

                Appeal from United States District Court
                  for the Western District of Arkansas
                            ____________

                        Submitted: June 10, 2013
                          Filed: June 14, 2013
                             [Unpublished]
                             ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
      Francisco Velasquez pleaded guilty to conspiring to distribute
methamphetamine, see 21 U.S.C. §§ 841(a)(1), 846, and the district court1 sentenced
him to 198 months' imprisonment. He contends, first of all, without elaboration, that
his sentence is unconstitutional and "asks that the entire record be reviewed" to
determine if any error occurred in "the conviction and sentencing process." Treating
this part of Mr. Velasquez's brief as an Anders brief, see Anders v. California,
386 U.S. 738 (1967), we have undertaken an independent review pursuant to Penson
v. Ohio, 488 U.S. 75, 80 (1988), and have discovered no non-frivolous issues for
appeal.

       Mr. Velasquez also maintains, again without elaboration, that he was denied
his Sixth-Amendment right to effective assistance of counsel in the district court, see
Strickland v. Washington, 466 U.S. 668 (1984). But we do not entertain such claims
on direct appeal of a conviction unless a record supporting those claims has been
made in the district court or "the result would otherwise be a plain miscarriage of
justice." See United States v. Hernandez, 281 F.3d 746 (8th Cir. 2002). Neither
exception applies in this case.

      Affirmed.
                       ______________________________




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                         -2-